                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 UNITED STATES OF AMERICA,
                 Plaintiff,                            No. 19-CR-2075-CJW-MAR
 vs.                                                               ORDER
 MICHAEL SHAWN MCGUIRE,
                 Defendant.
                                 ____________________

       This matter is before the Court on a Report and Recommendation (“R&R”) of the
Honorable Mark A. Roberts, United States Magistrate Judge. (Doc. 58). On June 8,
2020, defendant filed a motion to suppress his own prior deposition testimony in State of
Iowa v. Ralph Flugee, an unrelated criminal case in state court. (Docs. 51 & 52). On
June 12, 2020, the government timely filed a resistance. (Doc. 53). On June 24, 2020,
Judge Roberts held a hearing on the motion. (Doc. 57).
       On July 13, 2020, Judge Roberts issued his R&R, recommending that the Court
deny defendant’s motion to suppress. (Doc. 58). Specifically, Judge Roberts held that:
(1) the dual sovereignty doctrine separates the state and federal offenses here such that
defendant’s Sixth Amendment right to counsel did not attach for purposes of the federal
prosecution (Id., at 8–13); (2) that, in the alternative, defendant’s right to counsel did not
attach because the federal and Minnesota stalking offense at issue are distinct under the
Blockburger test (Id., at 13–23); and (3) that, even if defendant’s right to counsel
attached, the government did not violate that right because defendant’s statements at the
deposition were not the product of government action but instead merely a non-
governmental third party (Id., at 24–30). Thus, Judge Roberts concluded defendant’s
right to counsel never attached and, even if it did, it was not violated by virtue of the




       Case 6:19-cr-02075-CJW-MAR Document 59 Filed 07/22/20 Page 1 of 2
deposition. (Id., at 30).
        In his R&R, Judge Roberts provided the parties with a shortened time period to
file objections because of the proximity of the trial date. Instead of the usual fourteen-
day deadline, Judge Roberts gave the parties seven days. (Id., at 30). 1 Thus, the
deadline for the parties to file objections to Judge Roberts’ R&R was Monday, July 20,
2020.
        The time to object to the R&R has expired, and neither party has filed any
objections. Thus, the parties have waived their right to a de novo review of the R&R.
See, e.g., United States v. Newton, 259 F.3d 964, 966 (8th Cir. 2001) (“Appellant’s
failure to file any objections waived his right to de novo review by the district court of
any portion of the report and recommendation of the magistrate judge as well as his right
to appeal from the findings of fact contained therein.” (citation and internal quotation
marks omitted)). Accordingly, the Court reviews Judge Roberts’ R&R for plain error.
Id. The Court finds no plain error in Judge Roberts’ decision. Accordingly, the Court
adopts the factual findings and legal conclusions in the R&R without modification.
Defendant’s motion to suppress (Doc. 51) is denied.
        IT IS SO ORDERED this 22nd day of July, 2020.


                                         _________________________
                                         C.J. Williams
                                         United States District Judge
                                         Northern District of Iowa




1
  Judge Roberts emphasized the shortened deadline by capitalizing and bolding the word
“SEVEN.” (Doc. 58, at 30).




        Case 6:19-cr-02075-CJW-MAR Document 59 Filed 07/22/20 Page 2 of 2
